DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 10-26-22 has been entered.  Claims 1, 5-6, 15-17 and 21-22 have been amended.  Claims 31-41 have been added.  Claims 1-41 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-26-22 was filed after the mailing date of the Non-Final Office Action on 4-26-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 10-30 remain rejected and the newly added claims 31-36 and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating hypertrophic cardiomyopathy caused by MYBPC3 mutation in a subject by administering a 4.7 kb rAAV virions comprising a polynucleotide encoding full-length MYBPC3 operably linked to a 400 bp troponin T promoter to said subject via retro-orbital injection of the rAAV virions, does not reasonably provide enablement for treating hypertrophic cardiomyopathy or a cardiomyopathy caused by MYBPC mutation in a subject by administering at most 4.8 kb rAAV virions comprising a polynucleotide encoding full-length MYBPC3 operably linked to a promoter to said subject via systemic administration to the subject or direct administration to the heart tissue of the subject so as to ameliorate the pathological symptoms of the hypertrophic cardiomyopathy or a cardiomyopathy caused by MYBPC mutation in the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Office Action mailed on 4-26-22.  Applicant's arguments filed 10-26-22 have been fully considered but they are not persuasive.
Applicant argues that the claims have been amended to specify that the rAAV is administered systemically to the subject or directly to the heart tissue of the subject.  Applicant cites paragraphs and examples in the specification and references Yardeni (2011), Lopez-Gordo (2019) and argues that one skilled in the art would have known how to administer the rAAV systemically or directly to the heart tissue for successful and selective expression of rAAV cargo in the heart without undue experimentation.  Applicant argues that the claims have been amended to specify that the method is for treating hypertrophic cardiomyopathy or a cardiomyopathy caused by a MYBPC2 mutation.  The specification describes that hypertrophic cardiomyopathy (HCM) is most commonly due to loss of function mutation in MYBPC3, and the restoration of MYBPC is the clearest path to treatment of HCM (Remarks, p. 7-9).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 4-26-66 and the following reasons.
The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect in vivo.  The present invention discloses the 400 bp modified TNNT2 promoter showed increased expression of MYBPC3 mRNA in heart tissue compared to the 600 bp wild-type TNNT2 promoter ([0237], p. 68).  Adult mice were intravenously dosed via tail vein injection with rAAV9 vector with the 400 bp modified TNNT2 promoter cassette.  Surprisingly, the 400 bp TNNT2 promoter retains high selectivity for the heart, despite the 100-fold greater vector genome detected in the liver than the heart 4 weeks post-injection in the adult-dosed animals.  The 400 bp modified TNNT2 promoter effectively drives expression of MYBPC3 protein in cardiomyocytes with high selectivity despite deletion of a substantial portion of the promoter sequence ([0238], [0239], p. 68-69).  Homozygous Mybpc3-/- mice were injected retro-orbitally at two weeks of age with test vector encoding Mybpc3 ([0242], [0243], [0245], p. 69-70).  LVM/BM was decreased from vehicle control at all tested doses six weeks post-injection.  FAS (fractional shortening) and ejection fraction were increased from vehicle control at all tested doses six weeks post-injection.  Animals treated with 3E13 vg’kg-1 or 1E14 vg’kg-1 exhibit similar improvements in hypertrophy, FAS or EF improvements ([0245], p. 70).  Reference Mearini used a 5.4 kb expression cassette encoding Mybpc3 under the control of a 550 bp hTNNT2 promoter and the vector Mearini does not significantly prevent FAS decline even at 2E15 vg’kg-1.  By contrast, the present vector demonstrates improvement in physiological parameters in juveniles animals (not only neonates) at doses at least as low as 1E13 vg’kg-1 or 1E14 vg’kg-1 ([0248], p. 70-71). Homozygous Mybpc3-/- mice were injected retro-orbitally with AAV9 vector encoding Mybpc3 in the context of the 5.4 kb or 4.6 kb cassettes.  The 4.7 kb cassette significantly improved cardiac function based on ejection fraction (EF) with clear restoration of function above pre-dose baseline.  The 4.7 kb cassette was also able to significantly decrease hypertrophy as indicated by LVM/BM 18 weeks post-injection as compared to animal treated with vehicle or 5.4 kb cassette ([0251], p. 71).  Thus, different promoters or different lengths of the same promoter used in the presently claimed method would influence the expression of the MYBPC3 protein at the target heart tissue via systemic administration or direct administration of the rAAV vector.  The specification only provides enabling disclosure for the use of TNNT2 promoter but fails to provide enabling disclosure for the use of other type of promoters.
Further, the cited reference Mearini et al., (2014) states “we demonstrate herein that packaging of an oversized DNA sequence of 5.4 kbp… was compatible with efficient production of AAV6 and AAV9, and that the vector induced efficient expression of full-length Mybpc3 in isolated mouse cardiac myocytes and EHTs, as well as in the mouse heart in vivo.  Second, it was not expected that expression of the WT protein also prevents the production of mutant mRNAs.  Yet, this was the case both ex vivo and in vivo, and this was dose-dependent.  The molecular mechanism is not clear at present” (e.g. p. 8, left column, 2nd paragraph).  It is apparent that the mechanism of how gene therapy with wild type MYBPC3 gene to treat hypertrophic cardiomyopathy is not clear and it was unpredictable before the effective filing date of the claimed invention how the MYBPC3 gene under the control of different promoters would be able to treat hypertrophic cardiomyopathy or cardiomyopathy caused by the MYBPC3 mutations in vivo.  One of skill in the art before the effective filing date of the claimed invention would require undue experimentation to practice over the full scope of the invention claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-30 remain provisionally rejected and newly added claims 31-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 17/383,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although drawn to different scopes, they encompass the same invention and are obvious variants thereof and is repeated for the reasons set forth in the preceding Office Action mailed on 4-26-22.  Applicant's arguments filed 10-26-22 have been fully considered but they are not persuasive.
Applicant requests that this rejection is held in abeyance until allowable subject matter is indicated.

Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632